Shaw, C. J.,
to whom this petition was presented, alter consulting Metcalf and Bigelow, JJ., expressed the opinion that the proceedings upon allegations of fraud were distinct from the ordinary proceedings upon an application to be admitted to take the poor debtors’ oath; that the ordinary inquiry upon such an examination was, whether the debtor had property, and if he had, the oath was refused, and from the decision of the magistrate on this point there was no appeal; that allegations of fraud, if filed, raised distinct issues, from the decision of the magistrate upon which both creditor and debtor had a right of appeal; that such appeal did not carry up the whole case, but only the finding upon the charge of fraud.

Petition dismissed.